Citation Nr: 1111744	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When the case was last before the Board in August 2010, it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's need for regular aid and attendance is not due to his service-connected disabilities; and the Veteran is not permanently housebound by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on either the need for aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in August 2007, May 2009, December 2009, and November 2010, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the June 2009 notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated in December 2010, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for SMC Claims

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service- connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service- connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has claimed entitlement to SMC benefits based upon the need for regular aid and attendance of another person.  Specifically, he states that he cannot walk without a walker, he cannot drive, and he is in constant pain.  The record reflects that the Veteran is service-connected for posttraumatic stress disorder (evaluated as 100 percent disabling), right knee total knee replacement (evaluated as 30 percent disabling), and tonsillectomy (evaluated as noncompensable).  The record also reflects that as of August 2010, the Veteran is a patient in a nursing home.

A review of the medical evidence of record makes it clear that the Veteran needs assistance of another person for daily activities and for navigating the hazards of his environment.  However, it was not made clear which of the Veteran's symptoms are manifestations of his service-connected disabilities, and which are manifestations of his nonservice-connected physical and mental ailments, until the most recent VA examination was conducted in December 2010.  

A January 2008 private treatment record notes diagnoses of PTSD, depression, and hypothyroidism.  A May 2008 private medical record notes that the Veteran complained of weakness, fatigue, and unsteady gait.  The diagnoses were coronary artery disease, osteoarthritis and lymphoma.

The July 2009 VA examination report notes that that the Veteran needed assistance from another person in getting his clothing on, and in protecting himself from hazards in the environment.  The examiner opined that the Veteran would not be able to get out of the house if there were a fire or smoke because he cannot walk without falling.  It was also noted that he has previously had knee replacements, but that he does not complain of pain.  However, it was noted that the knees cannot be depended on and he has been falling frequently.  The examiner opined only that the Veteran's "depressive disorder does not contribute materially to his difficulty with activities of daily living."  The examiner went on to state that the "problem right now is balance and ambulation, memory.  He has a tendency to fall and is almost immobilized by this and slight rigidity which appears to be due to Parkinson's."  The examiner noted significant depressive symptoms, including depressed mood, crying spells, poor concentration, fatigue, anhedonia, nightmares, panic symptoms, fear of fire, insomnia, problems with anger, and daily suicidal thinking.  The examiner opined that the Veteran's depression with associated suicidal thoughts is related to his history of alcohol dependence and subsequent medical problems, most significantly, chronic obstructive pulmonary disease (COPD), back pain, and incontinence.  Additionally, other symptoms such as auditory cognitive problems, to include dementia, hallucinations, poor memory and psychomotor retardation, were attributed to his physical disabilities, most notably COPD and a history of extreme alcohol dependence, as opposed to PTSD.

The December 2010 VA examination report notes that the Veteran was not oriented and he was in a nursing home (which he entered in August 2010).  The examiner noted that the Veteran has a feeding tube, that he cannot walk at all, and that he needs the regular assistance of another person in attending to the ordinary activities of daily living, and in protecting himself from the ordinary hazards of his environment or daily activities.  The Veteran was noted to be bedridden most of the time.  When he does get out of bed, it is in a wheelchair.  His vision is good.  He is not blind and he is not deaf.  The examiner noted that the Veteran is of advanced age, and has memory loss and poor balance, all due to Alzheimer's dementia.  The Veteran does not have loss of use of his hands or arms.  He cannot feed himself due to the dementia.  The examiner opined that the Veteran's right knee replacement, his tonsillectomy, and his PTSD do not qualify him for aid and attendance.  The examiner stated that the primary reason for the Veteran's need for aid and attendance is Alzheimer's dementia.  The examiner specifically opined that a history for the Veteran's medical conditions and PTSD is not possible due to his Alzheimer's dementia.  

After review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's need for aid and attendance is due to the service-connected PTSD, total right knee replacement, and/or tonsillectomy.  Rather, the Veteran suffers from Alzheimer's dementia, which significantly affects his functional ability, but is in no way related to his service-connected disabilities.  The Veteran also suffers from the following nonservice-connected disabilities, which also do not require him to need the aid and assistance of another person:  chronic renal insufficiency, hypothyroidism, hyperlipidemia, coronary artery disease, status post myocardial infarction, and benign prostatic hypertrophy.  

In sum, the evidence fails to show that the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Notably, the December 2010 VA examination report indicates that the Veteran's vision is good, he has use of both feet and hands, and although he can only ambulate in a wheelchair, this is due to his dementia, and not to any service-connected disability.  

Moreover, the evidence does not indicate an inability by the Veteran to feed or dress himself, or maintain his own hygiene, due to service-connected disabilities.  The December 2010 VA examiner specifically stated that the Veteran's need for a feeding tube is because of his Alzheimer's dementia.  Finally, the evidence fails to show that assistance is required to protect the Veteran from the hazards and dangers of his daily environment, as a result of the service-connected disabilities.  Again, it is instead due to his Alzheimer's dementia.  Therefore, a factual need for aid and attendance under 38 C.F.R. § 3.352(a) has not been established.

In considering this claim, the Board has also considered the statements from the Veteran and his representative in support of his claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, SMC is based on the effect that the Veteran's service-connected disabilities have on his ability to live independently as determined by the clinical evidence of record.  Therefore, the Board finds that the medical evidence (specifically the December 2010 VA examination report), which directly addresses the criteria under which SMC is evaluated, is more probative than the Veteran's own assessment with respect to his overall disability.

As discussed above, the competent medical evidence shows that the Veteran's need for regular care is related to nonservice-connected disabilities.  Competent medical experts have provided this opinion and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the claim for SMC based upon aid and attendance must be denied.

With respect to SMC based upon housebound status, the Board notes that the Veteran does have a single service-connected disability rated as 100 percent disabling.  Specifically, the Veteran's PTSD is rated at 100 percent.  However, in order to receive SMC based upon housebound status, it must be shown, in addition to a disability rated at 100 percent, that the Veteran has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or that he is permanently housebound by reason of service-connected disability or disabilities.  

The Veteran does not have any other service-connected disability rated at 60 percent.  He is only service connected for total right knee replacement, which is rated as 30 percent disabling, and tonsillectomy, which is noncompensable.  Therefore, his claim cannot succeed on that basis.

While the Veteran is permanently housebound in that he is substantially confined to a nursing home, and this confinement will continue throughout his lifetime, such confinement is not a direct result of service- connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  As indicated above, the December 2010 VA examination report shows that the Veteran was placed in a nursing home due to his Alzheimer's dementia, and not as a result of his service-connected PTSD, total right knee replacement, or his tonsillectomy.  Therefore, SMC based upon housebound status must also be denied.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person or by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56. (1990).




ORDER

Entitlement to SMC based on the need for regular aid and attendance is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


